Citation Nr: 1525685	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) has been raised by the record in a June 2012 private medical opinion that indicates a worsening of the Veteran's psychiatric symptomatology.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The record contains an April 2012 VA opinion regarding the Veteran's psychiatric symptomatology and its effect on his employability.  The VA examiner indicated that, upon examination in September 2011, the Veteran did not indicate that his symptoms associated with PTSD negatively affected his work history, but instead used work as a strategy for avoiding intrusive reminders of his military service.  The VA examiner indicated that the Veteran did not report being fired or having conflicts at work, but instead chose to stop working due a non-service-connected seizure disorder that caused him to crash a construction vehicle while working.  The VA examiner also noted that the Veteran reported memory disturbances that began with the onset of the seizure disorder.  The VA examiner noted, however, that retirement and the service connection application process had triggered a significant increase in intrusive memories and episodes of tearfulness, which the Veteran has had difficulty suppressing, and "it is plausible that these symptoms could interfere with productivity and efficiency if [the] Veteran were to return to the workplace."

The record also contains a June 2012 VA opinion regarding the Veteran's employability.  The VA examiner indicated that the Veteran would be limited to sedentary employment due to non-service-connected conditions of a seizure disorder and severe sleep apnea.  The VA examiner also indicated that the Veteran reported worsening of his PTSD symptoms along with related symptoms of depression and memory impairment.  

The Veteran submitted a June 2012 private medical opinion regarding his employability.  The private physician indicated that the Veteran demonstrated near continuous panic and depression, impaired impulse control with sudden and provoked irritability, impaired judgment, paranoia, delusional thinking, and obsessional rituals that interfere with routine activities.  The private physician indicated that these symptoms, which represent a "progressive deterioration", result in decreased work efficiency and intermittent periods of an inability to perform occupational tasks, which ultimately "cause any type of employment to be not a realistic goal."  The private physician further indicated that the Veteran's symptoms "consistently will continue to worsen," particularly in stressful situations, "most significantly including work and/or a work-like setting," to such a degree that "there is no way there is any effective medical interventions possible at this point in his condition."  Furthermore, the private physician identified as "extremely concerning" the Veteran's presumed exposure to Agent Orange that has put the Veteran at an "extreme risk" for an extensive list of multiple medical conditions that includes many diseases that are "universally terminal in nature."  

In light of the above, the Board finds the current evidence of record to be insufficient to decide the question of the Veteran's unemployability.  Specifically, the opinions provided by the VA examiners and the opinion provided by the Veteran's private physician are inconsistent with each other.  The June 2012 private opinion describes a significantly worsened disability picture than those depicted by the VA opinions, suggesting that the VA opinions are no longer based upon an accurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

However, the June 2012 private opinion is unaccompanied by any of the physician's medical records or examination reports of the Veteran.  The private physician indicated that he has treated the Veteran for more than ten years and across that period the Veteran has "continued to show progressive complications consistent with his military service."  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

As such, the Board finds that a new examination is needed to assess the overall severity of the symptoms associated with the Veteran's service-connected disabilities and their effect on the Veteran's employability.  The Board also finds that treatment records documenting psychiatric treatment would be relevant to Veteran's claim.  While the AOJ has requested the Veteran identify any private medical records that would be relevant to his claim, it does not appear that the AOJ specifically requested the Veteran to obtain medical records from the physician who authored the June 2012 private opinion or submit the requisite releases to allow VA to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.

2. Contact the Veteran and request the appropriate release(s) to obtain private treatment records from the physician who authored the June 2012 private opinion, and any other pertinent medical records identified by the Veteran, to specifically include any non-VA psychiatric treatment. 

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative, and give him an opportunity to submit such information.  

3. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's PTSD as it relates to the question of the Veteran's employability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

To the extent possible, the VA examiner should identify which psychiatric symptoms are attributable to service-connected PTSD and which symptoms, if any, are attributable to the Veteran's non-service-connected seizure disorder.  The VA examiner should then discuss the symptoms associated with service-connected PTSD as it relates to the Veteran's employability.  A rationale should be given for all opinions and conclusions rendered

4. When the requested development has been completed, including adjudication of the referred increased rating claim for PTSD, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






